TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-22-00442-CV


                                  Reyna Ramos Soto, Appellant

                                                  v.

                                        Cuong Vu, Appellee



              FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-22-002817, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due in this Court on August 15, 2022. On

August 19, 2022, we notified appellant that no clerk’s record had been filed due to appellant’s

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant make arrangements for the clerk’s record and submit a status

report regarding this appeal by August 29, 2022. Further, the notice advised appellant that

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellant has not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial court’s clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed
without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellant has not established

that she is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellant has failed to pay or make arrangements to pay the clerk’s fee for preparing the clerk’s

record, and because she has not indicated that she is entitled to proceed without payment of

costs, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: October 28, 2022




                                                 2